Case 1:19-cv-23133-FAM Document 1 Entered on FLSD Docket 07/29/2019 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 1:19-CV-23133

 EUFEMIA PLIMPTON,

        Plaintiff,

 vs.

 KIDS THERAPY SERVICES INC. and
 BRIAN NEBLETT,

       Defendants.
 ______________________________/

                                           COMPLAINT

        Plaintiff, Eufemia Plimpton, sues Defendants, Kids Therapy Services Inc. and Brian

 Neblett, based on the following good cause:

                                Parties, Jurisdiction, and Venue

        1.      Plaintiff, Eufemia Plimpton, was and is a sui juris resident of Miami-Dade

 County, Florida, at all times material.

        2.      Ms. Plimpton was an employee of Defendants, as the term “employee” is defined

 by 29 U.S.C. §203(e).

        3.      Ms. Plimpton was a non-exempt employee of Defendants.

        4.      Ms. Plimpton consents to participate in this lawsuit.

        5.      Defendant, Kids Therapy Services Inc., is a sui juris Florida for-profit

 corporation with its principal place of business and registered agent in this District and it

 conducts its for-profit business in Miami-Dade County.

        6.      Defendant, Brian Neblett, was and is an owner / officer / director of the

                                                 1

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:19-cv-23133-FAM Document 1 Entered on FLSD Docket 07/29/2019 Page 2 of 8



 corporate Defendant for the relevant time period. He ran its day-to-day operations, made

 financial decisions for the corporate Defendant, had supervisory authority over Plaintiff, and was

 partially, ultimately, and/or totally responsible for paying Plaintiff’s wages.

         7.      Defendants were Plaintiff’s direct employers, joint employers and co-employers, as

 that term “employer” is defined by 29 U.S.C. §203 (d).

         8.      This Court has jurisdiction over the subject matter of this action pursuant to 29

 U.S.C. § 216(b) and 28 U.S.C. § 1331 and supplemental/pendent jurisdiction over Plaintiff’s

 related state law claim(s).

         9.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

 business in this District, because the corporate Defendant maintains its principal place of business

 in this District, and because most if not all of the operational decisions were made in this District,

 while Plaintiff worked in Miami-Dade County, where payment was to be received.

                                         Background Facts

         10.     Defendants have been at all times material engaged in interstate commerce in the

 course of their provision of attendant care and services for others which, traditionally, cannot be

 performed without using goods, materials, supplies, and equipment that have all moved through

 interstate commerce.

         11.     Defendants also communicate with their workers and with others by regularly and

 routinely using telephones, Internet, and/or facsimiles, which they required Plaintiff to used to

 exchange information and reports in digital format, and which transmissions regularly and

 routinely traveled outside of the State of Florida.

         12.     Defendants maintain a website at https://kidsabatherapy.com, which they use

 for promotional and information purposes.
                                                   2

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-23133-FAM Document 1 Entered on FLSD Docket 07/29/2019 Page 3 of 8



        13.     Furthermore, Defendants engage in interstate commerce in the course of their

 submission of billings and receipt of payment involving out-of-state medical payors and/or the

 United States government.

        14.     Defendants’ annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 for the relevant time period.

        15.     In particular, Defendants own and operate an agency that provides therapy to

 patients at Defendants’ facility located at 144 Northwest 11th Street, Homestead, Florida 33030,

 using computers, software, phones, computer networking equipment, toner, printers, pens,

 paper, supplies, furniture, phone systems, and other materials and supplies that were previously

 placed in the stream of commerce from outside of the State of Florida before being received in

 this District to engage in interstate commerce

        16.     In particular, Plaintiff worked for Defendants as a behavioral analyst from

 approximately July 2017 through June 15, 2019.

        17.     To the extent that records exist regarding the exact dates of Plaintiff’s

 employment exist, and of the times that she worked each day, such records are in the exclusive

 custody of Defendants.

        18.     Defendants agreed to pay Plaintiff at the rate of $60.00 per hour for each hour

 worked.

        19.     In addition, Defendants agreed to pay Plaintiff the additional amount of $350.00

 for each initial assessment that she performed and/or at a rate of $150.00 for each re-assessment

 that she performed.

        20.     Defendants required that Plaintiff perform work at Defendants’ office – in a

 clinical setting – from Monday through Friday.
                                                  3

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-23133-FAM Document 1 Entered on FLSD Docket 07/29/2019 Page 4 of 8



            21.    Defendants required Plaintiff to attend weekly meetings on Thursdays at 8:30

 a.m., for which Plaintiff was not paid at all.

            22.    Defendants further required that Plaintiff wear a uniform while at work – which

 for women like Plaintiff consisted of pink medical “scrubs” (men wore green).

            23.    Defendants assigned Plaintiff all work that she was to perform, including all

 clients.

            24.    Defendants controlled all job-related activities of Plaintiff.

            25.    Defendants coordinated all job-related activities of Plaintiff.

            26.    Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied

 by Plaintiff.

            27.    Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

                     COUNT I – FLSA OVERTIME WAGE VIOLATION(S)
                    (Against Kids Therapy Services Inc. and Brian Neblett)

            Plaintiff, Eufemia Plimpton, reincorporates and re-alleges all preceding paragraphs as

 though set forth fully herein and further alleges as follows:

            28.    Plaintiff regularly and routinely worked more than 40 hours in a workweek for

 Defendants.

            29.    Defendants willfully and intentionally refused to pay Plaintiff overtime wages of at

 least one and one-half times her regular rate of pay for all hours that she worked beyond 40 in a

 workweek.

            30.    Defendants either recklessly failed to investigate whether their failure to pay

 Plaintiff overtime wages of at least one and one-half times her regular rate of pay for all hours

                                                      4

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:19-cv-23133-FAM Document 1 Entered on FLSD Docket 07/29/2019 Page 5 of 8



 that she worked beyond 40 in a workweek in violation of the Fair Labor Standards Act, they

 intentionally misled Plaintiff to believe that Defendants were not required to pay her overtime

 wages for all hours worked beyond 40 in a workweek, and/or Defendants concocted a scheme

 pursuant to which they deprived Plaintiff of the overtime wage pay she earned.

        31.        Plaintiff is entitled to a backpay award of overtime wages of one and one-half

 times her regular rate of pay for all hours that she worked beyond 40 in a workweek, plus an

 equal amount as a penalty/liquidated damages, plus all attorneys’ fees and costs.

        WHEREFORE Plaintiff, Eufemia Plimpton, demands the entry of a judgment in her

 favor and against Defendants, Kids Therapy Services Inc. and Brian Neblett, after trial by jury

 and as follows:

              a. That Plaintiff recovers compensatory overtime wage damages and an equal

                   amount of liquidated damages as provided under the law and in 29 U.S.C. §

                   216(b);

              b. That Plaintiff recovers pre-judgment interest if she is not awarded liquidated

                   damages;

              c. That Plaintiff recovers an award of reasonable attorneys’ fees, costs, and expenses

                   pursuant to the FLSA;

              d. That the Defendants be Ordered to make Plaintiff whole by providing

                   appropriate minimum wage pay and other benefits wrongly denied in an amount

                   to be shown at trial and other affirmative relief;

              e. That Plaintiff recovers all interest allowed by law; and

              f. Such other and further relief as the Court deems just and proper.


                                                     5

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:19-cv-23133-FAM Document 1 Entered on FLSD Docket 07/29/2019 Page 6 of 8




                            COUNT II – BREACH OF CONTRACT
                            (Against Kids Therapy Services, Inc.)

        Plaintiff, Eufemia Plimpton, reincorporates and re-alleges paragraphs 1 through 27 as

 though set forth fully herein and further alleges as follows:

        32.     Plaintiff and Defendant, Kids Therapy Services Inc., agreed that in exchange for

 Plaintiff expending time and effort on its behalf, it would compensate her at the rates set forth

 above, which amount(s) would be pro-rated for each portion of an hour worked.

        33.     Plaintiff performed under the parties’ contract/agreement by performing work for

 Defendant, Kids Therapy Services Inc., as aforesaid.

        34.     Defendant, Kids Therapy Services Inc., failed and refused to perform its

 obligation(s) to pay Plaintiff the agreed-upon rates for all of the hours she worked from

 approximately July 2017 through June 15, 2019, thereby breaching the Contract.

        35.     Plaintiff has been damaged as a result of Defendant’s failure to pay her the

 agreed-upon amount for each of the hours she worked and for each of the assessments and re-

 assessments she performed between approximately July 2017 through June 15, 2019 pursuant to

 the parties’ contractual agreement.

        WHEREFORE Plaintiff, Eufemia Plimpton, demands the entry of a judgment in her

 favor and against Defendant, Kids Therapy Services Inc., for all breach of contract damages

 suffered, plus pre-judgment and post-judgment interest, costs and attorneys’ fees incurred in this

 matter pursuant to Fla. Stat. §448.08, and to award such other and further relief as this Court

 deems just and proper.

                                                   6

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:19-cv-23133-FAM Document 1 Entered on FLSD Docket 07/29/2019 Page 7 of 8




                                COUNT III – UNJUST ENRICHMENT
                                (Against Kids Therapy Services, Inc.)

           Plaintiff, Eufemia Plimpton, reincorporates and re-alleges paragraphs 1 through 27 as

 though set forth fully herein and further alleges as follows:

           36.    Plaintiff provided labor and services for Defendant, Kids Therapy Services Inc.,

 and it received and accepted the benefits of the labor and services supplied by Plaintiff.

           37.    Plaintiff expected to be paid a reasonable value for the labor and services she

 provided to and on behalf of Defendant, Kids Therapy Services Inc.

           38.    Defendant, Kids Therapy Services Inc., was unjustly enriched in that it accepted

 the benefits of the work performed by Plaintiff, but yet failed and refused to make payment to

 Plaintiff for such benefits.

           39.    The retention of the benefits by Defendant, Kids Therapy Services, Inc., without

 paying the value of same would work an injustice on Plaintiff and would unjustly enrich

 Defendant, Kids Therapy Services, Inc.

           WHEREFORE Plaintiff, Eufemia Plimpton, demands the entry of a judgment in her

 favor and against Defendant, Kids Therapy Services Inc., for all damages suffered, plus pre-

 judgment and post-judgment interest, costs and attorneys’ fees incurred in this matter pursuant to

 Fla. Stat. §448.08, and to award such other and further relief as this Court deems just and

 proper.




                                                   7

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-23133-FAM Document 1 Entered on FLSD Docket 07/29/2019 Page 8 of 8




                                  DEMAND FOR JURY TRIAL

      Plaintiff demands a trial by jury of all issues so triable.

 Dated this 29th day of July, 2019.

                                                         Respectfully Submitted,

                                                         s/Brian H. Pollock, Esq.
                                                         Brian H. Pollock, Esq.
                                                         Fla. Bar No. 174742
                                                         brian@fairlawattorney.com
                                                         FAIRLAW FIRM
                                                         7300 N. Kendall Drive
                                                         Suite 450
                                                         Miami, FL 33156
                                                         Tel: 305.230.4884
                                                         Counsel for Plaintiff




                                                    8

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
